OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden Hours per response10.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14-d-100) TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 Pioneer Tax Advantaged Balanced Trust (Name of Subject Company (Issuer)) Bulldog Investors General Partnership (Names of Filing Person (Offerer)) Common Stock, no par value (Title of Class of Securities) 72388R101 (CUSIP Number of Class of Securities) October 30, 2007 (Date of Event Which Requires Filing of this Statement) Bulldog Investors General Partnership Park 80 West, Plaza Two, Suite 750 Saddle Brook, NJ 07663 Telephone: (201) 556-0092 (Name, Address, and Telephone Numbers of a Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copy to: Stephen P. Wink, Esq. Cahill/Wink LLP 5 Penn Plaza, 23rd Floor New York, New York 10001 (646) 378-2105 Calculation of Filing Fee Transaction valuation* Amount of filing fee** $22,044,750 $676.77 Page 1of 5 *Estimated for purposes of calculating the filing fee only. This amount was determined by multiplying 1,500,000 shares of common stock of Pioneer Tax Advantaged Balanced Trust (“PBF”), which represents the estimated maximum number of shares of PBF common stock to be acquired in the tender offer by a price per share of $14.6965, which represents 95% of the net asset value per share at October 29, 2007. ** The amount of the filing fee is calculated in accordance with Rule0-11(d) of the Securities Exchange Act and the Fee Rate Advisory#6 for Fiscal Year 2007 issued by the U.S.Securities and Exchange Commission on February15, 2007, and is derived by multiplying the transaction valuation by 0.00003070. oCheck the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Filing Party: Form or Registration No.: Date Filed: oCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: þthird-party tender offer subject to Rule14d-1 oissuer tender offer subject to Rule13e-4 ogoing-private transaction subject to Rule13e-3 oamendment to Schedule13D under Rule13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: o Page 2of 5 SCHEDULE TO This Tender Offer Statement on Schedule TO (the “Schedule TO”) relates to the offer by Bulldog Investors General Partnership, a New York general partnership (“BIGP”), to purchase up to 1,500,000 of the outstanding shares (the “Shares”) of common stock, no par value, of Pioneer Tax Advantaged Balanced Trust, a trust established under the laws of the State of Delaware (“PBF”), at a price per share, net to the seller in cash (subject to a $50 processing fee that BIGP will charge for processing each Letter of Transmittal, applicable withholding taxes and any brokerage fees that may apply), without interest thereon, equal to 95% of the net asset value (“NAV”) per Share determined as of the close of the regular trading session of the New York Stock Exchange, on the Expiration Date (the “Pricing Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase, dated October 30, 2007 (the “Offer to Purchase”), and in the related Letter of Transmittal (which, together with any supplements or amendments, collectively constitute the “Offer”), copies of which are attached as Exhibits (a)(1)(A) and (a)(1)(B) hereto, respectively. The information set forth in the Offer to Purchase and the related Letter of Transmittal is incorporated herein by reference with respect to the Introduction, Items 1-9 and Item 11 of this Schedule TO. Item 10. FINANCIAL STATEMENTS. Not applicable. Item 12. MATERIAL TO BE FILED AS EXHIBITS. (a)(1)(A) Offer to Purchase, dated October 30, 2007. (a)(1)(B) Letter of Transmittal. (a)(1)(C) Notice of Guaranteed Delivery (a)(1)(D) Letter to Brokers, Dealers, Commercial Banks, Trust Companies and other Nominees. (a)(1)(E) Form of Letter to Clients for Use by Brokers, Dealers, Commercial Banks, Trust Companies and Nominees. (a)(1)(F) Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9. (a)(1)(G) Press Release Issued by BIGP, dated October 30, 2007, Announcing the Commencement of the Offer. (a)(1)(H) Letter, dated August 17, 2007, to PBF (Exhibit2 to BIGP’s Schedule13D filed with the Securities and Exchange Commission on September 7, 2007 is incorporated herein by reference). Page 3of 5 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: October 30, 2007 BULLDOG INVESTORS GENERAL PARTNERSHIP By: KIMBALL & WINTHROP, INC.,general partner By: /s/ PHILLIP GOLDSTEIN Name: Phillip Goldstein Title: President Page 4 of 5 INDEX TO EXHIBITS EXHIBIT NO. DESCRIPTION (a)(1)(A) Offer to Purchase, dated October 30, 2007. (a)(1)(B) Letter of Transmittal. (a)(1)(C) Notice of Guaranteed Delivery (a)(1)(D) Letter to Brokers, Dealers, Commercial Banks, Trust Companies and other Nominees. (a)(1)(E) Form of Letter to Clients for Use by Brokers, Dealers, Commercial Banks, Trust Companies and Nominees. (a)(1)(F) Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9. (a)(1)(G) Press Release Issued by BIGP, dated October 30, 2007, Announcing the Commencement of the Offer. (a)(1)(H) Letter, dated August 17, 2007, to PBF (Exhibit2 to BIGP’s Schedule13D filed with the Securities and Exchange Commission on September 7, 2007 is incorporated herein by reference). Page 5of 5
